Citation Nr: 1011108	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of a right shoulder injury with traumatic 
arthritis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Veteran cancelled his scheduled hearing at the Board's 
Central Offices.  

In July 2008, the Board remanded this case for additional 
development.  It has since returned to the Board.  

In its previous remand, the Board referred the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  On review, it does not appear that 
this issue was adjudicated by the Agency of Original 
Jurisdiction (AOJ).  This issue is again referred to the AOJ 
for appropriate action, to include a determination as to 
whether referral for extraschedular evaluation is warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his right 
shoulder disability.  

In September 2009, the RO issued a supplemental statement of 
the case on the appeal issue.  At that time, the Veteran was 
advised that he had 30 days to respond.  In October 2009, the 
AMC received a statement from the Veteran indicating that he 
had shoulder surgery in May 2009 and was requesting that VA 
obtain his orthopedic records.  The Veteran submitted an 
authorization for release.  This information was not 
associated with the claims file prior to recertification and 
it was subsequently received at the Board.  The identified 
records are relevant to the Veteran's appeal and pursuant to 
the duty to assist, they must be requested.  See 38 C.F.R. 
§ 3.159(c)(1) (2009).  

The Veteran most recently underwent a VA examination in April 
2005.  In a February 2009 statement, the Veteran reported 
that his condition was very serious and at times the pain was 
so severe he could not raise his right arm at all.  He 
further stated that the disability had gotten progressively 
worse to the point that he was not able to participate in or 
do anything requiring the use of his right shoulder.  The 
Veteran underwent magnetic resonance imaging (MRI) of the 
right shoulder in February 2009 and thereafter, a fee-based 
orthopedic consultation was requested.  The Veteran reported 
that he underwent right shoulder surgery in May 2009.  

In the February 2010 Informal Hearing Presentation, the 
representative requested that the case be remanded for 
additional examination.  On review, the Veteran has reported 
increased symptoms resulting in the need for surgery.  The 
evidence arguably suggests worsening symptoms and the Board 
finds that an examination is needed to determine the current 
severity of the Veteran's right shoulder disability.  See 38 
C.F.R. § 3.327 (2009); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request medical 
records from Dr. E.C. as identified in the 
October 2009 VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs.  If any additional authorization 
is required, it should be requested from 
the Veteran.  All records obtained or 
responses received should be associated 
with the claims file.  

2.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination by a 
physician.  The claims folder and a copy 
of this REMAND are to be made available 
for the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
shoulder disabilities, the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability.  A complete rationale for 
any opinions expressed must be provided.  
The examiner is requested to append a copy 
of their Curriculum Vitae to the 
examination report.  

3.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.

4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to an increased rating for 
post operative residuals of a right 
shoulder injury with traumatic arthritis.  
All applicable laws and regulations, to 
include whether referral for 
extraschedular evaluation is appropriate, 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



